Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MOLTEN FLUID APPARATUS WITH SOLID NON-BRITTLE ELECTROLYTE
Examiner: Adam Arciero	S.N. 15/982,475	Art Unit: 1727	March 12, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.  Claims 1-32 are currently pending.  Claims 1, 10-18, 21-22 and 25 have been amended.  Claims 29-32 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed February 24, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies of English translations are provided for the foreign documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Bradwell et al. on claims 1-19, 21-26 and 28 are withdrawn in light of Applicant’s response.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Bradwell et al. and Chiang et al. on claims 20 and 27 are withdrawn.

Claims 1-19, 21-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (US 2016/0365612 A1).
As to Claims 1-6, 10-13, 15-18, 21-26 and 29-32, Bradwell et al. teaches of a thermal lithium battery, comprising: a liquid lithium anode; a liquid sulfur cathode; and a lithium iodide solid electrolyte at operating temperatures of less than 400ºC (paragraphs [0065]-[0066], [0076]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to form a battery that operates at temperatures within a range of 365-469 ºC with a lithium iodide solid electrolyte and the claimed fluid electrodes because Bradwell et al. teaches that an energy storage system with improved efficiency and operating lifetime can be provided (Abstract). In addition these are the same materials and structure as used in the present invention and therefore intrinsically meet the claimed relationships between the operating temperature and absolute melting points.  See MPEP 2112.
As to Claims 7-9, the apparatus of Bradwell et al. and the claimed invention comprise the same materials and structure and therefore the apparatus of Bradwell et al. intrinsically comprises the claimed relationships of the upper temperature of the 
As to Claims 14, 19 and 28, Bradwell et al. discloses a heating system which is configured to heat the battery cell (electrodes) to a suitable temperature (operating temperature) (paragraphs [0066], [0133] and [0136]). 

Claim 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (US 2016/0365612 A1) as applied to claims 1-19, 21-26 and 28 above and in further view of Chiang et al. (US 2012/0164499 A1).
As to Claims 20 and 27, Bradwell et al. does not specifically disclose wherein the positive electrode comprises phosphorus.
However, Chiang et al. teaches of a fluid positive electrode that comprises sulfur and phosphorus (claim 22).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the positive electrode of Bradwell et al. to comprise phosphorus because Chiang et al. teaches that a cell with improved performance is provided (paragraph [0111]).

Response to Arguments
Applicant’s arguments, see Remarks, filed February 24, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made above.

Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
	a) Bradwell lists a lot of possible combinations and it would not arrive at the claimed invention and Bradwell does not teach of a solid electrolyte (claims 1, 10, 15 and 21).
	
In response to Applicant’s arguments, please consider the following comments.
a) Bradwell discloses wherein the electrolyte can be solid (paragraph [0076]).  Bradwell gives an example of a ceramic electrolyte but does not require one.  Bradwell further discloses lithium iodide as an electrolyte (paragraph [0065]).  Bradwell does not require a molten electrolyte.  The melting point of lithium iodide is 469 ºC (americanelements.com/lithium-iodide-10377-51-2) and the operating temperature of the apparatus of Bradwell can be within the claimed ranges, as discussed above in the rejections.  One cannot ignore the all or any of the teachings of Bradwell without providing evidence that the teachings cannot be combined.  Bradwell does not teach away from the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727